PER CURIAM.
Johnnie Lee Thompson appeals the trial court’s order denying his motion for relief pursuant to Florida Rule of Criminal Procedure 3.850, without an evidentiary hearing, but with attachments purporting to show the appellant was not entitled to relief.
We reverse solely on the issue of whether trial counsel’s concession to the jury that the defendant was guilty of second degree murder was a reasonable trial strategy. This issue was not refuted by the state’s response or the trial court’s attachment of record excerpts. We remand for an evidentiary hearing as to this issue only.
STONE and POLEN, JJ., concur.
DELL, J., dissents without opinion.